Citation Nr: 0115915	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had periods of active service from October 1974 
to October 1977 with 5 years, 7 months, and 11 days of prior 
unverified service in the reserves and with a period of 
Active Duty Training from July 6, 1964 to November 24, 1964, 
for which he received an honorable discharge.  The veteran 
additionally had a period of active service from March 24, 
1980 to February 11, 1981 for which he received a discharge 
of under other than honorable conditions.  It has been 
administratively determined that this period is precluded 
from consideration in awarding VA benefits.

This appeal arises from an January 2000 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for bipolar disorder 
had not been submitted. 


FINDINGS OF FACT

1.  By rating decision dated in August 1990, the RO denied 
service connection for bipolar disorder.  The veteran was 
notified of that decision in September 1990.

2.  The veteran did not file a timely substantive appeal to 
that determination, and it became final.

3.  The additional evidence submitted in connection with the 
claim has not been considered previously and is so 
significant that it must be considered with all the evidence 
of record to fairly decide the claim for service connection 
for a psychiatric disability.



CONCLUSIONS OF LAW

1.  The August 1990 decision of the regional office that 
denied service connection for bipolar disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(2000).

2.  Evidence received since the August 1990 RO decision is 
new and material, and, thus, the claim for service connection 
for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

As noted, there was a rating decision of August 1990 that was 
not timely appealed and became final.  That decision was 
based on the evidence on file at the time, as set forth 
below.

On a service examination in October 1974, no history of 
depression, excessive worry, or nervous trouble of any sort 
was reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

On an Officer Candidate School Application examination in 
July 1975, no history of depression, excessive worry, or 
nervous trouble of any sort was reported.  On examination, 
the veteran's psyche was clinically evaluated as normal.

In December 1976, the veteran was seen for personal family 
problems in MHC.  Depression and adult situational 
disturbance was noted and follow up in MHC was noted.

Again in December 1976, it was indicated that the veteran was 
seen in MHC for depression and situational problems.

Later in December 1976, it was noted that the veteran was 
seen for follow up in MHC, his affect and mental functioning 
generally were elevated.  

On a separation examination in May 1977, no history of 
depression, excessive worry, or nervous trouble of any sort 
was reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

On a service enlistment examination in January 1980, no 
history of depression, excessive worry, or nervous trouble of 
any sort was reported.  On examination, the veteran's psyche 
was clinically evaluated as normal.

On a Mental Status Evaluation in December 1980, the 
impressions included no significant mental illness.  

In March 1990, the veteran filed a claim for service 
connection for disabilities to include a nervous disorder 
that began in approximately 1975.

VA treatment records from August 1989 to November 1989 were 
included in the claims file and include that on a VA 
treatment record from August 1989, it was noted that the 
veteran suffered from severe anxiety, panic attacks, and mood 
swings in the past two years.  He was suffering from a 
bipolar disorder with anxiety features.  Additionally, a VA 
treatment record from September 1989 included that the 
veteran had a history of depression.  

On a VA examination in June 1990, the veteran reported that 
he was very depressed and did not feel well.  His past 
psychiatric history included that he had a history of 
depression.  He had been hospitalized at a VA Medical Center 
in 1989 secondary to depression and suicidal ideation.  The 
veteran reported that he was depressed when he was in 
officers' training in the service and he had to leave because 
he was very depressed.  It was indicated that the veteran's 
prognosis was guarded. 

By rating action of August 1990, service connection for 
bipolar disorder was denied.  The RO determined that there 
was no evidence that the veteran's bipolar disorder was 
diagnosed or treated in service or within one year after 
discharge.  The veteran was notified of this decision in 
September 1990.  The veteran filed a timely Notice of 
Disagreement to this rating action in November 1990 and a 
Statement of the Case was issued in January 1991.  No 
substantive appeal was filed.

Evidence received subsequent to the August 1990 rating action 
includes the following:

Included in the claims folder was a portion of a VA hospital 
discharge summary record that shows that the veteran was 
admitted from July 1989 to August 1989.  The diagnoses 
included alcohol dependence, chronic, continuous alcohol 
withdrawal syndrome, and major depression - rule out bipolar 
disorder.  In a treatment record from January 1992, it was 
indicated that the veteran reportedly was diagnosed as having 
bipolar disorder in November 1988.  

Received were treatment records from June 1991 to July 1991 
from Frederick Lewis, D.O., which includes diagnoses of 
bipolar disorder.  Additionally, the veteran was treated for 
disabilities not at issue in the current appeal. 

A Social Security Administration decision from November 1990 
was included in the claims folder which shows that the 
veteran was determined to be entitled to disability 
insurance, with the period of disability beginning on 
November 30, 1988.  It was noted that the veteran had severe 
bipolar disorder, mixed, with a history of alcohol abuse.  

Included in the claims folder was a VA hospital record from 
February 1992, that includes diagnoses of bipolar disorder, 
depressed, and obsessive compulsive disorder.  It was noted 
that the veteran was being followed at the Mental Hygiene 
Clinic with a history of bipolar disorder, currently feeling 
depressed.  The veteran reported that he had suffered from 
depression since 1980.  He stated that his last manic episode 
was in 1988 and since then he had been depressed.  The 
veteran had a psychiatric history of bipolar disorder since 
1989 and his last admission was in mid 1989.

Included in the claims folder was a VA hospital record from 
July 1989 to August 1989 that is a copy of evidence 
previously reviewed.

Received were treatment records from Oscar Canosa, M.D. from 
July 1997 to January 1999, that show treatment for 
schizoaffective disorder.  Additionally, in July 1997 and 
August 1997, the assessment included schizoaffective 
disorder, rule out schizophrenia undifferentiated type.  In 
May 1998, the impression included schizoaffective disorder, 
rule out bipolar disorder.  

A hospital record from Mercy Hospital from October 1992 to 
November 1992 includes final diagnoses of atypical affective 
disorder, obsessive compulsive disorder, and Tourette's 
syndrome.  It was noted that that the veteran had multiple 
psychiatric hospitalizations; this was his third one, and he 
had 2 to 3 others at a VA hospital.  

VA treatment records from March 1999 to September 1999 were 
included in the claims folder and show treatment for 
disabilities including schizoaffective disorder-bipolar type, 
obsessive compulsive disorder, and Tourette's syndrome.  In a 
history report in March 1999, the veteran reported that his 
psychiatric problems began when he was 21.  In a history in 
September 1999, the veteran reported that his psychiatric 
history began at age 21 when he had his first break.  At that 
time, he was diagnosed with bipolar disorder. 

In a report in March 2000, Dr. Canosa indicated that he had 
treated the veteran since 1995 for a psychiatric condition.  
The veteran had his first major psychiatric problem in 1976 
while attending Officer Candidate School.  He had been under 
psychiatric treatment ever since.   

II.  Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  Due to the decision in 
this case, any duty under the VCAA has been satisfied as to 
the new and material evidence issue. 

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  
It is noted that legislation was enacted subsequent to these 
cases which eliminated the well grounded claim requirement.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5100 et. seq.). 

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.

The additional evidence submitted since the August 1990 RO 
decision includes an report from Oscar Canosa, M.D., that the 
veteran had his first major psychiatric problem in the 
service in 1976 and has been continuously treated since then.  
The Board finds that this evidence is new, as it is not 
cumulative or redundant of previously submitted evidence.  
The evidence is also material since it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Hence, the claim for service connection for a 
psychiatric disability is reopened by new and material 
evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.), for the specific requirements 
for developing claims.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disability, the appeal is granted subject to the 
REMAND decision below.


REMAND

As noted, during the pendency of this claim, the President 
signed into law Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.) [hereinafter referred to as the 
Act], which made several changes to Chapter 51 of Title 38, 
United States Code.  In particular, it revised section 5103 
to impose on VA, upon receipt of a complete or substantially 
complete application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting a 
well-grounded claim to trigger the duty to assist.  Id. §§ 
3(a), 4, at 2097-98.  With regard to the duty to assist, VA 
must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought.

In this case, there is an opinion from Oscar Canosa, M.D. 
from March 2000, wherein it was indicated that the veteran 
had psychiatric problems in 1976 in service and had been 
under psychiatric treatment ever since.  Therefore, treatment 
records from 1976 should be obtained.  Additionally, Dr. 
Canosa noted that he had treated the veteran since 1995, 
treatment records from this provider from 1997 are of record, 
therefore any treatment records in addition to those located 
in the claims file should be obtained, including any from 
prior to 1997.  Finally, the veteran has contended treatment 
at the Miami, Florida VA Medical Center since the 1980s.  
These and any additional VA and private treatment records not 
already of record should be obtained. 

Following this development, the veteran should be scheduled 
for a VA psychiatric examination.

The Board notes that a November 1990 Social Security 
Administration (SSA) decision granting disability benefits is 
of record.  The VA must obtain copies of the medical records 
upon which the decision granting benefits to the veteran was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for a psychiatric disability 
since service and for which records have 
not already been obtained.  After 
securing the necessary releases, the RO 
should obtain these records, including 
reports from Oscar Canosa, M.D., 
Frederick Lewis, D.O., Jose R. Rodriguez, 
M.D., the Douglas Gardens Mental Health 
Center, and the Miami, Florida VA Medical 
Center.  (Again, to the extent it is 
indicated records are not on file.)

Dr. Canosa should additionally be 
requested to provide treatment records 
and rationale for his March 2000 report 
indicating that the veteran had his first 
major psychiatric problem in 1976 while 
attending Officer Candidate School and 
that the veteran had been under 
psychiatric treatment ever since.  
Treatment records supporting this opinion 
should be provided, and the reasons and 
bases for the opinion should be discussed 
in detail with citations to authority for 
all conclusions reached. 

3.  The RO should contact SSA and obtain 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  All records must be associated 
with the claims folder.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Complete reasons and bases 
should be given for all questions posed.  
It would be helpful if the examiner notes 
whether he or she agrees or disagrees 
with any opinion of record and the 
reasons therefor.  The examiner should 
state on the report whether he/she has 
reviewed the veteran's claims file.  

The examination must encompass a detailed 
review of the veteran's relevant history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.

The examiner should determine all of the 
veteran's current psychiatric diagnoses 
and opine whether it is at least as 
likely as not that a current psychiatric 
disability had its onset during the 
veteran's service.  The underlined 
standard of proof should be utilized in 
formulating a response.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last statement 
of the case was issued.  The veteran and 
his representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



